DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims in this application are not interpreted under 35 U.S.C. §112(f) unless otherwise noted in this application.

Claim Objections
Claims 1 -20 are objected to because of the following informalities: 
Claims 1, 8 and 15 recite, “a plurality of blocks”, which as best understood by the Examiner, should be amended to recite, “a plurality of data blocks”. 
Claims 1, 8 and 15 recite, “the metadata to reference the plurality of data blocks of the SAN volume storing the data”, which as best understood by the Examiner, should be amended to recite, “wherein the metadata the data of the plurality of data blocks of the SAN volume 
Accordingly, “the SAN volume storing the data” on the last line of the claims should be amended to recite, “the SAN volume 
Claims 6, 13 and 20 recite, “the data underlying the plurality of data blocks”, which as best understood by the Examiner, should be amended to recite, “data underlying the plurality of data blocks”. 
Claims 7 and 14 recite, “wherein the file is generated”, which as best understood by the Examiner, should be amended to recite, “wherein the file is further generated” as the file is already generated with metadata in claims 1 and 8 and so the claim should specify that the file is additionally generated with file metadata and not that it is only generated with file metadata. 
Claims 2-7, 9-14 and 16-20 are objected to for failing to cure the deficiencies of a base claim from which they depend. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-9, 11-15 and 17-20 of U.S. Patent No. 11,036,393 (‘393) and claims 1, 4-6 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5 and 16-17 of US Patent No. US 10,162,523 (‘523). Although the claims at issue are not identical, they are not patentably distinct from each other because the identified claims of the ‘393 and ‘523 patents contain each and every element of the corresponding identified claims of the instant application as seen in the tables below.
Instant Application
‘393 Patent
1. A system comprising: a storage array comprising one or more storage devices; and a storage controller operatively coupled to the storage array, the storage controller comprising a processing device, the processing device configured to:
1. A system comprising: a storage array comprising one or more storage devices; and a storage controller coupled to the storage array, the storage controller comprising a processing device, the processing device configured to:
receive a request from an initiator application to migrate data from a plurality of blocks of a storage area network (SAN) volume resident on the storage array to a network attached storage (NAS) volume resident on the storage array
receive a request from an initiator application to migrate data from a storage area network (SAN) volume resident on the storage array to a network attached storage (NAS) volume resident on the storage array;
generate metadata for the NAS volume, the metadata to reference the plurality of data blocks of the SAN volume storing the data; and generate a file at the NAS volume using the metadata wherein the file is associated with the plurality of data blocks of the SAN volume storing the data
generate volume metadata for the NAS volume, the volume metadata to associate a plurality of data blocks from the SAN volume with the NAS volume; and generate file metadata for a file in the NAS volume based on characteristics of the plurality of data blocks...


2. The system of claim 1, wherein the data is migrated to the NAS volume without moving the data to the NAS volume
3. The system of claim 1, wherein the data is migrated without physically copying the data to the NAS volume.


3. The system of claim 1, wherein the data is migrated without copying the data to the NAS volume.
3. The system of claim 1, wherein the data is migrated without physically copying the data to the NAS volume.


4. The system of claim 1, wherein the initiator application is resident on an initiator device coupled to the storage controller by a network.
4. The system of claim 1, wherein the initiator application is resident on a first initiator device coupled to the storage controller by a network.


5. The system of claim 1, wherein the processing device is further configured to: renumber the plurality of data blocks associated with the file to have sequential block numbers in the NAS volume.
5. The system of claim 1, wherein the processing device is further configured to: renumber the plurality of data blocks associated with the file to have sequential block numbers in the NAS volume.


6. The system of claim 1, wherein the processing device is further configured to: move the data underlying the plurality of data blocks associated with the file to a single one of the one or more storage devices.
6. The system of claim 1, wherein the processing device is further configured to: move the data underlying the plurality of data blocks associated with the file to a single one of the one or more storage devices.


7. The system of claim 1, wherein the processing device is further configured to: generate file metadata comprising a size of blocks of the plurality of data blocks, wherein the file is generated using the file metadata.
7. The system of claim 1, wherein the characteristics include one of a size of the data blocks, an owner of the data blocks, a creation time of the data blocks, and a last modification time of the data.


8. A method comprising: receiving, by a processing device of a storage controller of a storage array, a request from an initiator application to migrate data from a plurality of blocks of a storage area network (SAN) volume resident on the storage array to a network attached storage (NAS) volume resident on the storage array; generating metadata for the NAS volume, the metadata to reference the plurality of data blocks of the SAN volume storing the data; and generating a file at the NAS volume using the metadata, wherein the file is associated with the plurality of data blocks of the SAN volume storing the data.
8. A method comprising: receiving a request from an initiator application to migrate data from a storage area network (SAN) volume resident on a storage array to a network attached storage (NAS) volume resident on the storage array; and migrating, by a processing device, the data to the NAS volume, wherein migrating the data comprises: generating volume metadata for the NAS volume, the volume metadata to associate a plurality of data blocks from the SAN volume with the NAS volume; and generating file metadata for a file in the NAS volume based on characteristics of the plurality of data blocks...


9. The method of claim 8, wherein the data is migrated to the NAS volume without moving the data to the NAS volume.
11. The method of claim 8, wherein the data is migrated without physically copying the data to the NAS volume


10. The method of claim 8, wherein the data is migrated without copying the data to the NAS volume.
11. The method of claim 8, wherein the data is migrated without physically copying the data to the NAS volume


11. The method of claim 8, wherein the initiator application is resident on an initiator device coupled to the storage controller by a network.
9. The method of claim 8, wherein the request is received from an initiator application resident on a first initiator device coupled to a storage controller by a network.


12. The method of claim 8, further comprising: renumbering the plurality of data blocks associated with the file to have sequential block numbers in the NAS volume.
12. The method of claim 8, further comprising: renumbering the plurality of data blocks associated with the file to have sequential block numbers in the NAS volume


13. The method of claim 8, further comprising: moving the data underlying the plurality of data blocks associated with the file to a single one of the one or more storage devices.
13. The method of claim 8, further comprising: moving the data underlying the plurality of data blocks associated with the file to a single one of one or more storage devices of the storage array


14. The method of claim 8, further comprising: generating file metadata comprising a size of blocks of the plurality of data blocks, wherein the file is generated using the file metadata.
14. The method of claim 8, wherein the characteristics include one of a size of the data blocks, an owner of the data blocks, a creation time of the data blocks, and a last modification time of the data


15. A non-transitory computer readable storage medium storing instructions, which when executed, cause a processing device of a storage controller to: receive, by the processing device, a request from an initiator application to migrate data from a plurality of blocks of a storage area network (SAN) volume resident on a storage array to a network attached storage (NAS) volume resident on the storage array; generate metadata for the NAS volume, the metadata to reference the plurality of data blocks of the SAN volume storing the data; and generate a file at the NAS volume using the metadata, wherein the file is associated with the plurality of data blocks of the SAN volume storing the data.
15. A non-transitory computer readable storage medium storing instructions, which when executed, cause a processing device to: receive a request from an initiator application to migrate data from a storage area network (SAN) volume resident on a storage array to a network attached storage (NAS) volume resident on the storage array; and migrate, by the processing device, the data to the NAS volume, wherein to migrate the data, the processing device is further configured to: generate volume metadata for the NAS volume, the volume metadata to associate a plurality of data blocks from the SAN volume with the NAS volume; and generate file metadata for a file in the NAS volume based on characteristics of the plurality of data blocks...


16. The non-transitory computer readable storage medium of claim 15, wherein the data is migrated to the NAS volume without moving the data to the NAS volume.
17. The non-transitory computer readable storage medium of claim 15, wherein the data is migrated without physically copying the data to the NAS volume.


17. The non-transitory computer readable storage medium of claim 15, wherein the data is migrated without copying the data to the NAS volume.
17. The non-transitory computer readable storage medium of claim 15, wherein the data is migrated without physically copying the data to the NAS volume.


18. The non-transitory computer readable storage medium of claim 15, wherein the initiator application is resident on an initiator device coupled to the storage controller by a network.
18. The non-transitory computer readable storage medium of claim 15, wherein the initiator application is resident on a first initiator device coupled to the storage controller by a network.


19. The non-transitory computer readable storage medium of claim 15, wherein the processing device is further configured to: renumber the plurality of data blocks associated with the file to have sequential block numbers in the NAS volume.
19. The non-transitory computer readable storage medium of claim 15, wherein the processing device is further configured to: renumber the plurality of data blocks associated with the file to have sequential block numbers in the NAS volume.


20. The non-transitory computer readable storage medium of claim 15, wherein the processing device is further configured to: move the data underlying the plurality of data blocks associated with the file to a single one of the one or more storage devices.
20. The non-transitory computer readable storage medium of claim 15, wherein the processing device is further configured to: move the data underlying the plurality of data blocks associated with the file to a single one of one or more storage devices of the storage array.




Instant Application
‘523 Patent
1. A system comprising: a storage array comprising one or more storage devices; and a storage controller operatively coupled to the storage array, the storage controller comprising a processing device, the processing device configured to:
1. A system comprising: a storage array comprising one or more storage devices; and a storage controller coupled to the storage array, the storage controller comprising a processing device, the processing device to...
receive a request from an initiator application to migrate data from a plurality of blocks of a storage area network (SAN) volume resident on the storage array to a network attached storage (NAS) volume resident on the storage array
receive a request from an initiator application to migrate data from a storage area network (SAN) volume resident on the storage array to a network attached storage (NAS) volume resident on the storage array; identify a plurality of data blocks from the SAN volume, the plurality of data blocks having non-sequential block numbers...
generate metadata for the NAS volume, the metadata to reference the plurality of data blocks of the SAN volume storing the data; and generate a file at the NAS volume using the metadata wherein the file is associated with the plurality of data blocks of the SAN volume storing the data
generate volume metadata for the NAS volume, the volume metadata to associate the plurality of data blocks with the NAS volume; generate file metadata for a file in the NAS volume, the file metadata to associate the plurality of data blocks with the file...


4. The system of claim 1, wherein the initiator application is resident on an initiator device coupled to the storage controller by a network.
3. The system of claim 1, wherein the initiator application is resident on a first initiator device coupled to the storage controller by a network.


1. A system comprising: a storage array comprising one or more storage devices; and a storage controller operatively coupled to the storage array, the storage controller comprising a processing device, the processing device configured to: receive a request from an initiator application to migrate data from a plurality of blocks of a storage area network (SAN) volume resident on the storage array to a network attached storage (NAS) volume resident on the storage array; generate metadata for the NAS volume, the metadata to reference the plurality of data blocks of the SAN volume storing the data; and generate a file at the NAS volume using the metadata, wherein the file is associated with the plurality of data blocks of the SAN volume storing the data.

5. The system of claim 1, wherein the processing device is further configured to: renumber the plurality of data blocks associated with the file to have sequential block numbers in the NAS volume.
5. A system comprising: a storage array comprising one or more storage devices; and a storage controller coupled to the storage array, the storage controller comprising a processing device, the processing device to: receive a request from an initiator application to migrate data from a storage area network (SAN) volume resident on the storage array to a network attached storage (NAS) volume resident on the storage array; identify a plurality of data blocks from the SAN volume, the plurality of data blocks having non-sequential block numbers; generate volume metadata for the NAS volume, the volume metadata to associate the plurality of data blocks with the NAS volume; generate file metadata for a file in the NAS volume, the file metadata to associate the plurality of data blocks with the file; 

and renumber the plurality of data blocks associated with the file to have sequential block numbers in the NAS volume.


6. The system of claim 1, wherein the processing device is further configured to: move the data underlying the plurality of data blocks associated with the file to a single one of the one or more storage devices.
1..... and move the data underlying the plurality of data blocks associated with the file to a single one of the one or more storage devices.


15. A non-transitory computer readable storage medium storing instructions, which when executed, cause a processing device of a storage controller to: receive, by the processing device, a request from an initiator application to migrate data from a plurality of blocks of a storage area network (SAN) volume resident on a storage array to a network attached storage (NAS) volume resident on the storage array; generate metadata for the NAS volume, the metadata to reference the plurality of data blocks of the SAN volume storing the data; and generate a file at the NAS volume using the metadata, wherein the file is associated with the plurality of data blocks of the SAN volume storing the data.
16. A non-transitory computer readable storage medium storing instructions, which when executed, cause a processing device to: initiate a transformation of data from a block-based storage system resident on a storage array to a file-based storage system resident on a storage array; identify a plurality of data blocks to be transformed from the block-based storage system; generate volume metadata and file metadata for a file in the file-based storage system, the volume metadata to associate the plurality of data blocks with the file-based storage system and the file metadata to associate the plurality of data blocks with the file; and perform a virtual defragmentation operation on the plurality of data blocks associated with the file in the file-based storage system. 

17. The non-transitory computer readable storage medium of claim 16, wherein the block-based storage system comprises a storage area network (SAN) volume, and wherein the file-based storage system comprises a network attached storage (NAS) volume, wherein at least a portion of the file metadata is copied from one of the plurality of data blocks from the block-based storage system.	

Claims 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-8 and 12-13 of U.S. Patent No. 10,162,523 (‘523) in view of US Patent Application Pub. No. US 2006/0218207 A1 (Nonaka).
Instant Application
‘523 Patent
Nonaka
8. A method comprising: receiving, by a processing device of a storage controller of a storage array, a request from an initiator application to migrate data from a plurality of blocks of a storage area network (SAN) volume resident on the storage array to a network attached storage (NAS) volume resident on the storage array; generating metadata for the NAS volume, the metadata to reference the plurality of data blocks of the SAN volume storing the data; and generating a file at the NAS volume using the metadata, wherein the file is associated with the plurality of data blocks of the SAN volume storing the data.
6. A method comprising: receiving a request to associate a first data element from a first logical volume resident on a storage array with a file in a second logical volume resident on the storage array; adding, by a processing device, an indication of the first data element to volume metadata corresponding to the second logical volume; generating the file in the second logical volume; and adding, by the processing device, an indication of the first data element to file metadata corresponding to the file in the second logical volume, the indication in file metadata to associate the first data element with the file, wherein the first logical volume is part of a block-based storage system managed by a storage controller coupled to the storage array, and wherein the second logical volume is part of a file-based storage system managed by the storage controller.
Nonaka – teaches that a SAN is a type of block-based storage system [0006] and a NAS is a type of file-based storage system [0004]



9. The method of claim 8, wherein the data is migrated to the NAS volume without moving the data to the NAS volume.
8. The method of claim 6, wherein data underlying the first data element associated with the file is not moved or copied on one or more storage devices in the storage array.
Nonaka – teaches that a SAN is a type of block-based storage system [0006] and a NAS is a type of file-based storage system [0004]



10. The method of claim 8, wherein the data is migrated without copying the data to the NAS volume.
8. The method of claim 6, wherein data underlying the first data element associated with the file is not moved or copied on one or more storage devices in the storage array.
Nonaka – teaches that a SAN is a type of block-based storage system [0006] and a NAS is a type of file-based storage system [0004]



11. The method of claim 8, wherein the initiator application is resident on an initiator device coupled to the storage controller by a network.
7. The method of claim 6, wherein the request is received from an initiator application resident on a first initiator device coupled to a storage controller by a network.




12. The method of claim 8, further comprising: renumbering the plurality of data blocks associated with the file to have sequential block numbers in the NAS volume.
13. The method of claim 12, wherein the first and second data elements have non-sequential block numbers, the method further comprising: assigning new sequential block numbers to the first and second data elements associated with the file.
Nonaka – teaches that a SAN is a type of block-based storage system [0006] and a NAS is a type of file-based storage system [0004]



13. The method of claim 8, further comprising: moving the data underlying the plurality of data blocks associated with the file to a single one of the one or more storage devices.
14. The method of claim 12, further comprising: moving data underlying at least one of the first and second data elements associated with the file from a first storage device in the storage array to a second storage device in the storage array.




14. The method of claim 8, further comprising: generating file metadata comprising a size of blocks of the plurality of data blocks, wherein the file is generated using the file metadata.
10. The method of claim 6, further comprising: identifying characteristics of the first data element from the first logical volume, the characteristics comprising at least one of a size of the first data element, an owner of the first data element, a creation time of the first data element and a last modification time of the first data element.



It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the block-based storage system volumes and the file-based storage system volumes of the ‘523 patent claims to be implemented with SAN volumes and NAS volumes respectfully as taught by Nonaka in [0004-0006]. 
One of ordinary skill in the art would have been motivated to make this modification because it would have only required the simple substitution of known elements (i.e. the block-based storage system volume and the file-based storage system volume of the ‘523 patent) for other known elements (i.e. the known SAN block-based storage volume system and the known NAS file based storage system volume) – which are used for the same purpose, such that the substitution of the one for the other would have been known in the art, as taught by Nonaka [0004-0006], and the results would have been predictable. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 2, 9 and 16: 
Claims 2, 9 and 16 recite, “the data is migrated to the NAS volume” (i.e. the data is moved to the NAS volume) “without moving the data to the NAS volume”. The claims therefore recite limitations that are mutually exclusive and contradictory. Accordingly, the scope of the claims cannot be determined and the claims are indefinite. The Examiner notes that the specification does not resolve the ambiguity because the specification only discusses performing the migration without physically copying data on the underlying storage devices, and not regarding “without moving the data to the NAS volume”. In contrast, in all cases the specification indicates that the data is successfully moved to the NAS volume [0022] [0027] [0038]. The Examiner suggests amending the limitation to recite, “wherein the data is migrated without moving data on the one or more storage devices underlying the data of the plurality of data blocks 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3, 9-10 and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 2, 9 and 16: 
Claims 2, 9 and 16 recite that “the data is migrated to the NAS volume without moving the data to the NAS volume”. However, the specification does not disclose “without moving the data to the NAS volume” because in all cases the specification indicates that the data is successfully moved (at least logically) to the NAS volume [0022] [0027] [0038]. The Examiner suggests amending the limitation to recite, “wherein the data is migrated to the NAS volume without physically moving data on the one or more storage devices underlying the data of the plurality of data blocks 
Regarding claims 3, 10 and 17: 
Claims 3, 10 and 17 recite, “the data is migrated without copying the data to the NAS volume”. However, in all cases, the specification indicates that the data is successfully copied to the NAS volume through a virtual copy operation (i.e. by copying and not without copying) [0010-0011] [0021] [0033] [0037] [0044] [0048]. Therefore, the specification does not disclose “without copying the data to the NAS volume. Instead, the specification indicates that the virtual copy allows the data to be migrated without physically copying underlying data on the storage devices [0011-0012] [0026]. Accordingly, the Examiner suggests amending the claim to recite, “wherein the data is migrated to the NAS volume without physically copying underlying data, of the plurality of data blocks, in the one or more storage devices of the storage array 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-11 and 15-18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Pub. No. US 2006/0218207 A1 (Nonaka).
Regarding claim 1 and analogous claims 8 and 15: 
Nonaka discloses, a system comprising: a storage array (storage device (300) [Fig. 1]) comprising one or more storage devices (the storage device includes a multitude of disk devices (i.e. storage array) [0044] [Fig. 1]); and a storage controller (controllers (100) and (200) [0040]) operatively coupled to the storage array (Disk I/F (160) connects the controller (100) to the storage device (300) [Fig. 1] [0041]), the storage controller comprising a processing device (controllers (100) and (200) have CPUs (110) and (210) and memories (120) (220), which store control functions for performing the functions of the controllers [Fig. 1] [0041-0042]) the processing device configured to: receive a request from an initiator application (the Admin I/F (140) (240) connected to an administrative computer (60) receives a migration execution request from the administrative computer running a storage management program (621) (i.e. from an application on administrative computer (i.e. from an initiator application)) so that the second controller’s (200) CPU (210) performs the operations for the migrating data from a SAN volume (GS) to a NAS volume (GN) (i.e. receive a request from an initiator application) [0045] [0092-0093] [0097] [Fig. 1]) to migrate data from a plurality of blocks of a storage area network (SAN) volume resident on the storage array to a network attached storage (NAS) volume resident on the storage array (by disclosing a migration request to migrate data stored in blocks in a SAN volume partition in a GS storage area to a NAS volume in a NAS storage area GN may be received and involves converting the data stored in the SAN storage area GS (i.e. from a plurality of blocks of a storage area network (SAN) volume resident on the storage array) to a NAS volume accessible in file units, (i.e. to a network attached storage (NAS) volume) while the data is still stored in block units (310) on the storage array in the SAN volume (i.e. resident on the storage array) [0067] [0097][Fig. 11]) generate metadata for the NAS volume, the metadata to reference the plurality of data blocks of the SAN volume storing the data (by disclosing that the data conversion process includes the second storage controller identifying the type of the file system program (422), logical volume management program (423), and partition management program (424) of the first computer that stores data in the SAN (GS) area of the array. The second storage controller then selects and executes modules having the same type of programs as the first computer. These modules generate and identify the relationships (i.e. metadata) between the logical block addresses of a lower level logical storage area (i.e. logical unit – i.e. block of data [0044]) and an upper level logical storage area (logical volumes, partitions, and file identifier) [0051] [0059-0066] [0068]. The second storage controller may acquire the logical unit management table from the first controller (i.e. generate metadata) in order to convert the data from the SAN format to NAS format [0073] [0082-0083]) and generate a file at the NAS volume using the metadata, wherein the file is associated with the plurality of data blocks of the SAN volume storing the data (by disclosing that in the conversion process, the second controller (i.e. NAS controller) mounts the target partition (i.e. mounts as a NAS volume, the SAN data stored in the GS region of the storage (300)). This mounting process allows access to the SAN data stored in the GS region in file units (i.e. generate a file at the NAS volume using the metadata). The file is accessed by accessing the underlying data blocks in the SAN data stored in the GS region (i.e. wherein the file is associated with the plurality of data blocks of the SAN volume storing the data) [Fig. 11] [0082-0083] [0083-0087]. The files are accessible through the information acquired from the logical unit management table (321) and logical volume management table (322) (i.e. using generated metadata) [0073] [0083]. “As a result, the second controller (200) using the modules selected in step S206, can recognize, as file data in file units, the block data stored in the SAN storage area GS of the storage device corresponding to the target partition” [0087] [Fig. 11] [Fig. 13] [Fig. 14].
Regarding claim 2 and analogous claims 9 and 16:
The system of claim 1 is anticipated by Nonaka. 
Nonaka further discloses, wherein the data is migrated to the NAS volume without moving the data to the NAS volume (by disclosing that the data may be migrated to the NAS by managing the data stored in the SAN volume area GS, such that the data isn’t physically moved to the NAS volume area GN, but logically managed as a NAS volume rather than a SAN volume after the migration [0097]).
Regarding claim 3 and analogous claims 10 and 17:
The system of claim 1 is anticipated by Nonaka. 
Nonaka further discloses, wherein the data is migrated without copying the data to the NAS volume (by disclosing that the data may be migrated to the NAS by managing the data stored in the SAN volume area GS, such that the data isn’t physically copied to the NAS volume area GN, but logically managed as a NAS volume rather than a SAN volume after a logical migration [0097]).
Regarding claim 4 and analogous claims 11 and 18: 
The system of claim 1 is anticipated by Nonaka. 
Nonaka further discloses, wherein the initiator application is resident on an initiator device coupled to the storage controller by a network (by disclosing that the administrative computer (60) (i.e. initiator device), operates with a memory (62) and CPU (61) to execute a storage management program (i.e. executes applications to communicate over I/F (63)), and is coupled to the first and second controllers (100) and (200) over an administrative LAN (82) (i.e. network) [Fig. 1] [0045] [0053]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Pub. No. US 2006/0218207 A1 (Nonaka) in view of US Patent Application Pub. No. US 2014/0215125 A1 (Sela).
Regarding claim 5 and analogous claims 12 and 19.
The storage system of claim 1 is anticipated by Nonaka.
Nonaka teaches that the logical units in the GS storage area are managed by means of a logical block address of the SAN I/F controller [0044]. Nonaka also teaches that the NAS |/F controller (200) uses the logical block address associated with a file to read/access file data of a file in block units [0051] [0065-0066] [0095] [0097]).
Nonaka does not explicitly disclose, but Sela teaches, wherein the processing device is further configured to: renumber the data underlying the plurality of data blocks associated with the file to have sequential block numbers in the NAS volume (by teaching remapping logical block addresses for defragmentation so that individual files are remapped so that each file is referenced by sequential LBA’s without changes to the physical location of the data (i.e. virtual defragmentation) [Abstract] [Fig. 6] [0004] [0025] [0029-0032)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the NAS storage volume disclosed by Nonaka to include utilizing the controller with the control program to renumber the logical blocks for files in the NAS filesystem to be sequential as taught by Sela.
One of ordinary skill in the art would have been motivated to make this modification because it would allow the host to not have to issue many read or write commands to access a single file and would instead be able to use a single command, as taught by Sela in [0030- 0031]. Furthermore, defragmentation that is managed at the storage device level such as that taught by Sela is more efficient and requires fewer resources than software solutions at the file system level as taught by Sela in [0004].
Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka in view of US Patent Application Pub. No. US 2009/0144347 A1 (Boyd).
Regarding claim 6 and analogous claims 13 and 20
The storage system of claim 1 is anticipated by Nonaka.
Nonaka does not explicitly disclose, but Boyd teaches, wherein the processing device is further configured to: -30- Attorney Docket No.: P70479 11560US.C2move the data underlying the plurality of data blocks associated with the file to a single one of the one or more storage devices (by teaching a logical volume span (302) may be created such that it spans multiple storages (304 and 306). The first drive is a faster storage (304) (i.e. an SSD) and the second drive (306) is a slower storage (i.e. an HDD). For accesses to files on the logical volume, file access may be monitored (204), and if a file is used often (206 — Yes), it may be moved to a faster storage drive (212) (i.e. a single drive), and if a file is not used often (206 — No), it may be moved to a slower storage drive (208) (i.e. a single drive)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NAS Volume on the storage device (300) disclosed by Nonaka to include the ability in the NAS I/F controller (200) to move files between drives of different speeds, such that frequently accessed files are placed on faster drives, and less frequently accessed files are placed on slower drives as taught by Boyd.
One of ordinary skill in the art would have been motivated to make this modification because using two storage technologies of different speeds allows users to bridge the gap between capacity benefits of larger capacity and slower mechanical hard drives and the speed benefits of the smaller capacity faster SSD drives in a cost-effective manner by adjusting file placement based on type, size, and usage heuristics, as taught by Boyd in [0016].
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka in view of US Patent Application Pub. No. US 2006/0010301 Al (Yagawa).
Regarding claim 7 and analogous claim 14:
Nonaka teaches that the controller (200) may select and execute a filesystem to mount the migrated volume from the SAN [0066] [0068] [0081-0082]. 
Nonaka does not explicitly disclose, but Yagawa teaches, wherein the processing device is further configured to: generate file metadata comprising a size of blocks of the plurality of data blocks, wherein the file is generated using the file metadata (by teaching that a file system (104), which accesses data in response to I/O requests for files (i.e. like the second controller of Nonaka providing access to NAS volumes GN), [0055] provides a storage system (106), which accesses data in response to I/O requests for blocks as the interface between the file system (104) and storage system (106) may be a SAN interface (i.e. like the SAN storage area GS of Nonaka), with metadata relating to specific files (such as memory address, file block size, and file type) [0014] [0031-0033] [0035] [0037] [0047-0049] [0065]. This metadata is used in order to properly process write or delete I/O requests related to the data file [0033]. The combination of the storage system (106) and file system (104) may be used to implement a NAS (i.e. like the NAS implemented with the SAN storage system of Nonaka) [0035]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the creation of the files mounted in the NAS volume of the SAN data disclosed by Nonaka to include creating metadata for the file block size, file type, and address as taught by Yagawa.
One of ordinary skill in the art would have been motivated to make this modification because it allows the NAS volume to correctly access the block data stored on the storage devices, as taught by Yagawa in [0033]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404. The examiner can normally be reached Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139                                                                                                                                                                                                        
/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139